IN THE SUPREME COURT OF PENNSYLVANIA

IN RE: REESTABLISHMENT OF THE : NO. 340
MAGISTERIAL DISTRICTS WITHIN .
THE COMMONWEALTH OF ' '
PENNSYLVANIA

AMENDED ORDER

AND NOW, this 10th day of'December, 2014, all prior orders regarding the
Reestablishment Of the Magisterial Districts of the 28th Judicial District (Venango
County) of the Commonwealth of Pennsylvania, are hereby RESCINDED. It is hereby
ORDERED that Magisterial District 28-3—02 shall be eliminated effective January 1,
2015 and Magisterial Districts 28—3—01 and 28—3-04 realigned effective January 1, 2015.
Magisterial District 28-3—03 shall be reestablished.

 

Said Magisterial Districts Shall be as follows:

Magisterial District 28—3—01 City Of Oil City j
Magisterial District Judge Andrew F. Fish Cooperstown Borough 
Pleasantville Borough
Rouseville Borough
Allegheny Township
Cherrytree Township
Cornplanter Township
Jackson Township
Oakland Township 
Oil Creek Township
Plum Township

l

. I . I I
Magisterial District 28—3—03 City of Franklin 
l

l

l

I

Magisterial District Judge Michael D. ' Polk Borough
Snyder Utica Borough

Canal Township

Frenchcreek Township

Mineral Township 5
Sandycreek Township g
Victory Township l
l

 

Magisterial District 28-3-04 Barkeyville Borough

Magisterial District Judge Patrick E. Clintonviiie Borough

Lowrey Emlenton Borough
Sugar Creek Borough
Clinton Township
Cranberry Township
irwin Township
Pinegrove Township
Richiand Township
President Township
Rockland‘Township
Scrubgrass Township

BY THE COURT:

Chief Justice of Pennsylvania